NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0515n.06

                                           No. 12-4202                                   FILED
                                                                                    May 22, 2013
                          UNITED STATES COURT OF APPEALS                       DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


DAVID E. PETROSKEY,                                      )
                                                         )
       Plaintiff-Appellant,                              )        ON APPEAL FROM THE
                                                         )        UNITED STATES DISTRICT
               v.                                        )        COURT FOR THE NORTHERN
                                                         )        DISTRICT OF OHIO
C.A. PICARD, INC.,                                       )
                                                         )
       Defendant-Appellee.                               )
                                                         )



BEFORE: SILER, MOORE, and ROGERS, Circuit Judges.

       ROGERS, Circuit Judge. David Petroskey appeals the district court’s grant of summary

judgment in favor of his former employer, C.A. Picard, Inc., on his claims of breach of contract,

promissory estoppel, and quantum meruit. The dispute centers around Petroskey’s claims that Picard

owes him compensation for bonuses and/or commissions he earned or should have earned during

his time working for Picard. In July 2005, Petroskey entered into an agreement to waive

commissions he had previously earned and accepted a new employment agreement that included an

increase in salary, a car allowance, and an “Annual Bonus (effective July 1 05- to Jun 20 06), per

plan to be presented by Mark Fink, President.” In 2009, after ending his employment with Picard,

Petroskey filed a complaint in Ohio state court claiming (1) that Picard breached the agreement by

failing to provide a bonus plan or sufficient bonus compensation, (2) that in the alternative Picard

should be held liable on the basis of an oral promise made prior to or contemporaneously with the
No. 12-4202
David Petroskey v. C.A. Picard, Inc.


execution of the agreement, or else (3) that Petroskey should be awarded the waived commissions

on a theory of unjust enrichment. Picard removed the case to federal court on diversity grounds. The

district court granted summary judgment to Picard on all of the claims.

       Having carefully considered the record on appeal, the briefs of the parties, and the applicable

law, we are not persuaded that the district court erred in granting summary judgment to Picard.

Because the reasoning that supports the grant of summary judgment has been articulated by the

district court, the issuance of a detailed written opinion by this court would be duplicative and serve

no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning

employed by that court in its Order dated September 10, 2012.




                                                 -2-